Citation Nr: 0512721	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  01-09 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependants' Educational Assistance under 
38 U.S.C.A. § Chapter 35.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974 and from April 1975 to July 1980.  The veteran died in 
February 2000.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  The appellant filed a notice of disagreement 
in February 2001.  The RO issued a statement of the case in 
November 2001 and received the appellant's substantive appeal 
in December 2001.  

These matters were previously before the Board in November 
2003, at which time the Board remanded the matters to the RO 
for additional development.  After accomplishing the 
requested development, to the extent possible, the RO 
continued the denial of the claims; hence, they have been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran died in February 2000 from progressive 
adinocarcinoma of unknown primary.  

2.  At the time of his death, service connection was in 
effect for a chronic low back syndrome, rated as 
noncompensably disabling.  

3.  There is no causal relationship between the veteran's 
fatal adenocarcinoma, first shown to be present many years 
after service and any incident of service or service-
connected disability.  

4.  The veteran did not serve in Vietnam and there is no 
competent evidence to suggest that he was otherwise exposed 
to herbicides.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.312 (2004).

2.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, has not been 
established.  38 U.S.C.A. §§ 1310, 3500, 3501 (West 2002); 38 
C.F.R. §§ 3.312, 3.807 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board must consider the impact of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et. seq. 
(2001), which became effective on November 9, 2000, during 
the appeal's pendency.  The VCAA redefined VA's duty to 
assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminated the requirement that a claim be 
"well grounded". 

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of an April 2001 letter, pursuant 
to the VCAA, the RO advised the appellant of the types of 
evidence that she needed to send to VA in order to 
substantiate the claims, as well as the types of evidence VA 
would assist in obtaining.  Specifically, she was advised to 
submit evidence showing the cause of the veteran's death, an 
injury, disease or event in service, and a relationship 
between the cause of death and the injury, disease or event 
in service.  In addition, the appellant was informed of the 
responsibility to identify, or to submit evidence directly to 
VA.  Furthermore, the RO specifically requested that the 
appellant provide it with or identify any other additional 
evidence that could help substantiate the claim, including 
complete authorizations to obtain VA and private medical 
evidence.  Thus, the discussion contained in this letter 
furnished the appellant notice of the evidence not previously 
of record that was needed to substantiate her claim; it in 
effect indicated which portion of that evidence the appellant 
needed to send to VA, and which portion VA would assist in 
obtaining; and it further indicated that the appellant 
provide VA with or identify any additional sources of 
evidence she possessed or knew of that could help to 
substantiate her claim for dependency and indemnity 
compensation based on service connection for the cause of the 
veteran's death.  Hence, the Board finds that the April 2001 
notice substantially complied with the requirements of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).

While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board.  
Moreover, based on the above, the Board concludes that the 
defect in the timing of the VCAA notice is harmless error.  
See generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran's service medical records and 
service personnel records are associated with the claims 
folder.  The RO has contacted and received responses from the 
National Personnel Records Center with respect to the 
question of the veteran's alleged Vietnam service.  The 
appellant submitted private treatment records.  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

II.  Background 

Service medical records show no relevant complaints, 
findings, treatment or diagnoses associated with cancer or 
carcinomas.  

Hospital records from the Anderson Area Medical Center 
reflect that the veteran was seen in December 1998 with a 
history of recurrent sinusitis.  He had underwent sinus 
surgery in October 1998.  Subsequently, he had a 
hospitalization for pneumonia and during the hospitalization 
developed bilateral lower extremity DVTs and a pulmonary 
embolus.  He was admitted with worsening bilateral edema, 
decreased urine output and severe back pain.  A CT scan of 
the chest showed a vague nodule in the right upper lobe 
consistent with a tumor.  A needle biopsy of the 
retroperitoneal node revealed a poorly differentiated 
nonsmall cell carcinoma favoring poorly differentiated 
adenocarcinoma.  The veteran received his first dose of 
chemotherapy in December 1998.  

He was hospitalized again in April 1999 with complaints of 
shortness of breath and chest pain.  The discharge summary 
noted diagnoses of metastatic adenocarcinoma of unknown 
primary; bilateral lower extremity deep venous thrombosis 
secondary to compression of the IVC from tumor; anemia; and 
severe back pain secondary to the metastatic adenocarcinoma.  

Although the veteran initially responded well to 
administration of chemotherapy, a November 1999 CT scan noted 
a single appearing lung lesion in the right upper lobe that 
had developed since the previous study.  There were also 
several enlarged lymph nodes and progressive left axillary 
and anterior mediastinal adenopathy.  

In December 1999 the veteran had a CT scan of the head 
following complaints of slurred speech and some episodes of 
falling.  The CT scan noted the presence of a 2.5 centimeter 
hyperintense mass in the right cerebellar hemisphere 
consistent with a hemorrhagic metastasis and a 2.8 centimeter 
mass in the right parietal lobe, also consistent with a focal 
metastasis.  The veteran stated that he was ready to die.  He 
was referred to Hospice care.  

The veteran died in February 2000 at his home.  No autopsy 
was performed.  The certificate of death lists the primary 
cause of death as progressive adinocarcinomar of unknown 
primary.  There were no contributory conditions identified.  
The report listed the approximate interval between onset and 
death as 14 months.  At the time of the veteran's death, 
service connection was established for a chronic low back 
condition, rated as noncompensably (0 percent) disabling.  

III.  Legal Criteria and Analysis 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.5(a) (2004); see 38 
U.S.C.A. Chapter 11.

The service-connected disability may be either the principal 
or a contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Generally, a veteran's death is service connected if "the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service."  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. § 
3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir.  
1994) (specifically addressing claims based on exposure to 
ionizing radiation).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir.  
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1)  
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. § 
3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).   

Initially, the Board points out that there is no indication, 
and that the appellant does not contend, that the veteran's 
service-connected low back disability caused or chronically 
worsened his fatal adenocarcinoma.  Moreover, there is no in-
service or post-service medical evidence that relates the 
underlying cause of death to service.  That is, there is no 
evidence of adenocarcinoma in service or for many years 
thereafter or evidence of any sort of nexus relationship 
between the veteran's death and his period of service.  38 
C.F.R. § 3.303(b) and (d); Boyer, 210 F.3d at 1353.

The Board notes that the veteran received several awards and 
decorations for his service during the Vietnam era.  These 
awards were authorized for units that contributed to support 
of the Republic of Vietnam Armed Forces, and thus they were 
authorized for members of the Armed Forces serving in 
Thailand, Laos, or Cambodia, or the airspace thereover.  See 
generally, DoD 1348.33-M (September 1996); Air Force 
Instruction, 36-2803 (June 15, 2001).  Thus, the receipt of 
the medals, in and of themselves, does not provide 
dispositive evidence of service in Vietnam.  Additionally, 
the veteran's service personnel records, including those 
received in January 2005, do not confirm that the veteran had 
active service in Vietnam.  They only show service in 
Thailand.  Moreover, during the course of the appeal, the 
National Personnel Records Center (NPRC) was contacted 
several times in order to confirm whether the veteran in fact 
served in Vietnam.  In a November 2004 response, the NPRC 
indicated that they were unable to confirm any dates of 
service in Vietnam.  Therefore, the provisions of 38 U.S.C.A. 
§ 1116(f), regarding presumptive exposure to herbicides, are 
not applicable.  

Even though there is no persuasive evidence of Vietnam 
service, the appellant may still offer evidence that the 
veteran was exposed to herbicides or that his fatal cancer 
was the result of herbicide exposure or otherwise due to 
service.  Combee, supra.  Here, however, there is no 
competent evidence to suggest that the veteran was exposed to 
herbicides and there is no medical evidence of record linking 
his fatal cancer to herbicide exposure or service.  

Although the appellant has argued that the veteran's 
progressive adenocarcinoma cancer was etiologically related 
to his service or inservice exposure to Agent Orange, as a 
lay person, she is not qualified to render an opinion 
concerning a medical diagnosis or medical causation.  See 
Grottveit, supra.; Espiritu, supra.  

For these reasons, the Board finds that the weight of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2004).  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2004).

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran: (1) was discharged from service under conditions 
other than dishonorable or died in service; and (2) has a 
permanent total service-connected disability; or (3) a 
permanent total service-connected disability was in existence 
at the date of the veteran's death; or (4) died as a result 
of a service-connected disability; or (if a serviceperson)  
(5) is on active duty as a member of the Armed Forces and now 
is, and, for a period of more than 90 days, has been listed  
by the Secretary concerned as missing in action, captured in 
line of duty by a hostile force, or forcibly detained or 
interned in line of duty by a foreign Government or power.  
38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 3.807.

As noted above, the veteran died, after his discharge from 
service, of a nonservice-connected disease (as indicated 
above, service connection has not been established for the 
cause of the veteran's death).  Moreover, at the time of his 
death, the veteran was service-connected for a chronic low 
back syndrome at a noncompensable rate; it follows, as such, 
the veteran did not have a permanent, total, service- 
connected disability.

Under these circumstances, the appellant does not meet the 
basic eligibility requirements for entitlement to Chapter 35 
Dependents' Educational Assistance.  Therefore, her claim for 
Chapter 35 benefits must be denied, as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Dependants' Educational Assistance under 38 U.S.C. Chapter 35 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


